Citation Nr: 1630538	
Decision Date: 08/01/16    Archive Date: 08/11/16

DOCKET NO.  14-26 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Eligibility for benefits under the Veterans Retraining Assistance Program (VRAP) for the period from January 21, 2014 to May 17, 2014.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1973 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction of this matter was transferred to the RO in Reno, Nevada.  The Veteran presented sworn testimony at a hearing before the undersigned in September 2014.  A transcript of that hearing is of record. 


FINDING OF FACT

The Veteran was enrolled as a student in technical school from January 21, 2014 to May 17, 2014; however, because no more than 11 of the credits he took that semester were creditable toward his degree, he was not considered to be pursuing a program of education for training on a full-time basis.


CONCLUSION OF LAW

Eligibility for VRAP benefits for the period from January 21, 2014 to May 17, 2014 is not established.  38 U.S.C.A. § 4100 (West 2014); Pub. L. No. 112-56, 125 Stat. 713, § 211 (Nov. 21, 2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks to establish eligibility to benefits under the Veterans Retraining Assistance Program (VRAP) for use in pursuing an Associate of Applied Science (AAS) degree in Automotive Technology at College of Southern Nevada (CSN) between January 21, 2014 and May 17, 2014.  His claim was denied because the certifying official for CSN reported that of the 14 credits the Veteran took during the spring semester (the relevant period), only 4 credits were creditable towards his certificate or degree.  Thus, the RO found that the Veteran was not pursuing a program of education "on a full-time basis" as required by the applicable statute and as such, was not eligible for VRAP benefits.  The Veteran asserts that he should be granted benefits because he completed the semester with 14 credits, the classes he took were selected with the assistance of a VA benefits counselor at CSN, and he believes that 11 of the 14 credits he took counted toward his degree.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The VRAP was a component of the VOW to Hire Heroes Act of 2011, passed by Congress, and signed into law by the President on November 21, 2011.  See Title II of Public Law 112-56.  The VRAP directed VA, in cooperation with the Department of Labor (DOL), to pay for up to 12 months of a retraining assistance in a high-demand occupation for unemployed eligible veterans between the ages of 35 and 60 as determined by DOL and VA. 

The VRAP ended on March 31, 2014.  However, as the Veteran's appeal for benefits has been pending since March 2014, a decision on whether he is eligible for VRAP benefits is warranted.

The VRAP offered up to 12 months of training assistance to unemployed Veterans who met the following basic eligibility criteria: were at least 35 but no more than 60 years old at the time of application; were unemployed at the time of application; received an other than dishonorable discharge; were not eligible for any other VA education benefit program; were not in receipt of VA compensation due to unemployability; and were not enrolled in a federal or state job training program. 

Of particular relevance in this case, the applicable law provided that the retraining assistance benefits may only be used by a veteran to pursue a program of education for training, on a full-time basis, that is: approved by VA, offered by a community college or technical school, leads to an associate degree or certificate, and is designed to provide training for a high-demand occupation.  See Pub. L. No. 112-56, 125 Stat. 713, § 211(b).

In this case, the Veteran's basic eligibility for VRAP benefits is not in question, and the evidence shows that he was pursuing a program of education that was approved by VA, offered by a community college or technical school and designed to provide training for a high-demand occupation.  The issue in this case is whether the Veteran was pursuing training leading to an associate degree or certificate on "a full-time basis."   

In September 2013, the Veteran was informed that he was eligible under VRAP for benefits to attend CSN to pursue a degree as an auto technician.  The evidence shows that he attended the spring semester January 2014 to May 2014, taking 14 credits.  The school certifying official only certified 4 credits as being creditable toward his degree.  The certifying official noted that a course load of 14 credits would be considered full time for CSN.  The Veteran testified that he selected the courses taken during the spring semester with the assistance of the VA benefits counselor at CSN.  See September 2014 H'rg Tr. at 4-5.  He further testified that the Automotive Technical, Automotive Maintenance and English courses he took counted towards his degree, and that the only class that he took that was not associated with his degree was a Personal Finance course, which was not listed "on the degree sheet itself."  See id. at 4-5, 6.  The Veteran testified that he needed 12 credits to be considered a "full-time" student.  See Id. at 5.  The Board notes that the class schedule and course requirement documents provided by the Veteran confirms that the Personal Finance (FIN 101) course taken by the Veteran during the spring semester was not  creditable towards his AAS degree in Automotive Technology.  See CSN 2013-2014 Course Catalog, received by VA June 2014; see also 2014 Spring Class Schedule, received by VA June 2014.  These documents also show that the Automotive Maintenance I (AUTO 105) and English (ENG 98) courses taken were not part of the curriculum required for the AAS degree.

In view of all of the evidence of record, as well as the language of the applicable law, the Board finds that entitlement to benefits is not warranted in this case.  The § 211(b) requires that benefits be used to pursue a program of education "on a full-time basis."  The term "full-time basis" is not defined; however, § 211(b) states that the retraining assistance benefits may only be used to pursue a program of education that "leads to an associate degree or a certificate or other similar evidence of the completion of the program or education or training."  As the plain language of the applicable provision requires that the benefits only be used on a program that leads to an associate degree or certificate, it follows that any courses taken that do not lead to an associate degree or certificate cannot be counted towards "full-time" enrollment.  In this case, even affording the Veteran the benefit of the doubt and finding that both of his automotive courses and his English course were creditable towards his degree, only 11 of the 14 credits taken during the spring semester would be counted towards his degree.  The Veteran testified that a course load of 11 credits would not be considered to be full-time by CSN.  Thus, the evidence of record shows that the Veteran was not pursuing a program of education leading to an associate degree on a full-time basis as required by the § 211(b), and consequently, entitlement to retraining benefits under the VRAP are not warranted.  

In reaching its conclusion, the Board has considered the Veteran's argument that he took courses based on a VA benefit counselor's advice; however, the statute precludes the use of benefits for those courses that do not lead to an associate degree and does not allow for benefits to be awarded on an equitable basis.  Unfortunately, the Board is without authority to grant benefits sought in the present case.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board commends the Veteran for his excellent work in pursuing the AAS program, but regretfully must deny his claim.


ORDER

Entitlement to benefits under VRAP for the period from January 21, 2014 to May 17, 2014 is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


